Title: To George Washington from James McHenry, 1 June 1787
From: McHenry, James
To: Washington, George



Sir
Philadelphia 1st [June] 1787

I have just received an express from Baltimore informing me that my brother lays dangerously ill, in consequence of which I set out immediately for that place. I wish to communicate this circumstance to your Excellency that it may be mentioned to the

convention should my absence without leave be taken any notice of. With the greatest respect I have the honor to be your Excellency’s ob. st

James McHenry

